NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 26 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MATTHEW DOUGLAS WHITE,                          No.    17-15581

                Petitioner-Appellant,           D.C. No.
                                                2:14-cv-01797-JKS-EFB
 v.

JOE A. LIZARRAGA, Warden,                       MEMORANDUM*

                Respondent-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   James K. Singleton, District Judge, Presiding

                       Argued and Submitted June 15, 2018
                            San Francisco, California

Before: MURPHY,** PAEZ, and IKUTA, Circuit Judges.

      Petitioner Matthew Douglas White appeals the district court’s denial of his

habeas petition under 28 U.S.C. § 2254. The district court granted a certificate of

appealability (“COA”) on whether White received ineffective assistance of counsel

(“IAC”) regarding a ten-year plea offer made to White. We have jurisdiction


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Michael R. Murphy, United States Circuit Judge for
the U.S. Court of Appeals for the Tenth Circuit, sitting by designation.
under 28 U.S.C. § 2253. We review de novo the district court’s legal

determination and we review for clear error factual findings made by the district

court. See Hurles v. Ryan, 752 F.3d 768, 777 (9th Cir. 2014). We affirm.

      1. In rejecting White’s ineffective assistance of counsel (IAC) claim, the

district court determined that the California Supreme Court’s denial of habeas

relief was based on an unreasonable determination of the facts under 28 U.S.C. §

2254(d)(2). Following this determination the district court held an evidentiary

hearing and then reviewed White’s IAC claim de novo in light of the expanded

evidentiary record. See Hurles, 753 F.3d at 778, 790-92. We need not decide

whether the district court erred in its § 2254(d)(2) determination, because its

factual findings after the evidentiary hearing were not clearly erroneous and, as

noted below, fully support the denial of White’s IAC claim.

      Given that Platt’s testimony that White insisted on going to trial was

supported by Conley’s testimony, the district court did not clearly err by crediting

Platt’s testimony over White’s. Having credited Platt’s testimony, the district court

did not clearly err in finding that in advising White, Platt followed his custom and

practice of informing his clients of any plea offers, that Platt had nothing to gain

from proceeding to trial, and that White desired to go to trial. Given these

findings, the district court did not err in concluding that under Lafler v. Cooper,




                                           2
566 U.S. 156, 163-66 (2012), White received effective assistance of counsel

regarding the 10 year offer.

      2. We also deny a COA on White’s IAC claim regarding his counsel’s

stipulation that his BAC was .16. The state court reasonably rejected White’s

claim that his counsel rendered ineffective assistance of counsel by entering into

this stipulation, on the ground that White had failed to show prejudice. The district

court’s conclusion that the state court’s decision was not an unreasonable

application of Strickland v. Washington, 466 U.S. 668, 690 (1984), is not debatable

among jurists of reason. See Buck v. Davis, 137 S. Ct. 759, 773 (2017). We

therefore do not grant a COA on this claim. See id.

      AFFIRMED.




                                          3